

Exhibit 10.2




RESTRICTED SHARE AGREEMENT
UNDER THE GATEHOUSE MEDIA, INC.
OMNIBUS STOCK INCENTIVE PLAN


This Award Agreement (this "Restricted Share Agreement"), dated as of January 3,
2008 (the "Date of Grant"), is made by and between GateHouse Media, Inc., a
Delaware corporation (the "Company"), and xxx (the "Participant"). Capitalized
terms not defined herein shall have the meaning ascribed to them in the
GateHouse Media, Inc. Omnibus Stock Incentive Plan (the "Plan"). Where the
context permits, references to the Company shall include any successor to the
Company.


1. Grant of Restricted Shares. The Company hereby grants to the Participant xxx
Shares (such shares, the "Restricted Shares"), subject to all of the terms and
conditions of this Restricted Share Agreement and the Plan.


2. Lapse of Restrictions.


(a) Vesting.


(i) General. Subject to the provisions set forth below, the restrictions on
Transfer (as defined in Section 9 hereof) set forth in Section 2(b) hereof shall
lapse with respect to the number of Restricted Shares specified for each Vesting
Date as follows:


Vesting Date
 
Number of Restricted Shares
 
January 3, 2009
   
x,xxx
 
January 3, 2010
   
x,xxx
 
January 3, 2011
   
x,xxx
 



subject in each case to the continued employment of the Participant by the
Company or one of its Subsidiaries or Affiliates from the date hereof through
the relevant Vesting Date, and provided that the Participant has not given
notice of resignation, as of each such Vesting Date, subject to paragraph (ii)
of this Section 2(a).


(ii) Following Certain Terminations of Employment. Subject to the next sentence,
upon termination of the Participant's employment with the Company and its
Subsidiaries and Affiliates for any reason (including the death or Disability of
the Participant), any Restricted Shares in respect of which the restrictions on
Transfer described in this Section shall not already have lapsed shall be
immediately repurchased by the Company at a price equal to the par value per
Share and neither the Participant nor any of the Participant's successors,
heirs, assigns, or personal representatives shall thereafter have any further
rights or interests in such Restricted Shares. Notwithstanding the foregoing:


(x) in the event that the Participant's employment with the Company or a
Subsidiary or Affiliate is terminated by the Company without Cause, then the
Restricted Shares (if any) which are due to vest at the next Vesting Date shall
vest on the date of such termination of employment, and the restrictions on
Transfer of such Restricted Shares set out in Section 2(b) shall lapse, subject
to the Participant's execution of a separation agreement prepared by the Company
(or any Subsidiary of Affiliate) which includes, inter alia, a general release
of claims; and


 
 

--------------------------------------------------------------------------------

 
(y) in the event that the Participant's employment is terminated by the Company
without Cause within 12 months following a Change of Control, then 100% of the
Restricted Shares that are not vested as of the date of such termination shall
immediately vest.


(b) Restrictions. Until the restrictions on Transfer of the Restricted Shares
lapse as provided in Section 2(a) hereof, or as otherwise provided in the Plan,
no Transfer of the Restricted Shares or any of the Participant's rights with
respect to the Restricted Shares, whether voluntary or involuntary, by operation
of law or otherwise, shall be permitted. Unless the Administrator determines
otherwise, upon any attempt to Transfer Restricted Shares or any rights in
respect of Restricted Shares, before the lapse of such restrictions, and all of
the rights related thereto, shall be immediately repurchased by the Company at a
price equal to the par value per Share.


3. Adjustments. Pursuant to Section 5 of the Plan, in the event of a Change in
Capitalization as described therein, an equitable substitution or proportionate
adjustment shall be made in a manner determined by the Administrator to the
number and kind of securities or other property (including cash) issued or
issuable in respect of outstanding Restricted Shares.


4. Legend on Certificates. The Participant agrees that any certificate issued
for Restricted Shares (or, if applicable, any book entry statement issued for
Restricted Shares) prior to the lapse of any outstanding restrictions relating
thereto shall bear the following legend (in addition to any other legend or
legends required under applicable federal and state securities laws):


THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON TRANSFER AND RIGHTS OF REPURCHASE (THE "RESTRICTIONS") AS SET FORTH IN THE
GATEHOUSE MEDIA, INC. OMNIBUS STOCK INCENTIVE PLAN AND A RESTRICTED SHARE
AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND GATEHOUSE MEDIA, INC.,
COPIES OF WHICH ARE ON FILE WITH THE SECRETARY OF THE COMPANY. ANY ATTEMPT TO
DISPOSE OF THESE SHARES IN CONTRAVENTION OF THE RESTRICTIONS, INCLUDING BY WAY
OF SALE, ASSIGNMENT, TRANSFER, PLEDGE, HYPOTHECATION OR OTHERWISE, SHALL BE NULL
AND VOID AND WITHOUT EFFECT AND SHALL RESULT IN THE FORFEITURE OF SUCH SHARES AS
PROVIDED BY SUCH PLAN AND AGREEMENT.



5. Certain Changes. The Administrator may accelerate the date on which the
restrictions on transfer set forth in Section 2(b) hereof shall lapse or
otherwise adjust any of the terms of the Restricted Shares; provided that,
subject to Section 5 of the Plan, no action under this Section shall adversely
affect the Participant's rights hereunder.




 
 

--------------------------------------------------------------------------------

 
6. Notices. All notices and other communications under this Restricted Share
Agreement shall be in writing and shall be given by facsimile or first class
mail, certified or registered with return receipt requested, and shall be deemed
to have been duly given three days after mailing or 24 hours after transmission
by facsimile to the respective parties, as follows: (a) if to the Company,
GateHouse Media, Inc., 350 WillowBrook Office Park, Fairport, NY 14450 , Attn:
General Counsel and (b) if to the Participant, using the contact information on
file with the Company. Either party hereto may change such party's address for
notices by notice duly given pursuant hereto.


7. Securities Laws Requirements. The Company shall not be obligated to issue
Shares to the Participant free of the restrictive legend described in Section 4
hereof or of any other restrictive legend, if such transfer, in the opinion of
counsel for the Company, would violate the Securities Act of 1933, as amended
(the "Securities Act") (or any other federal or state statutes having similar
requirements as may be in effect at that time).


8. No Obligation to Register. The Company shall be under no obligation to
register the Restricted Shares pursuant to the Securities Act or any other
federal or state securities laws.


9. Protections Against Violations of Agreement. Until such time as the
Restricted Shares are fully vested in accordance with Section 2(a) hereof, no
purported sale, assignment, mortgage, hypothecation, transfer, charge, pledge,
encumbrance, gift, transfer in trust (voting or other) or other disposition of,
or creation of a security interest in or lien on, any of the Restricted Shares
or any agreement or commitment to do any of the foregoing (each a "Transfer") by
any holder thereof in violation of the provisions of this Restricted Share
Agreement will be valid, except with the prior written consent of the Board of
Directors of the Company (such consent shall be granted or withheld in the sole
discretion of the Board of Directors).


Any purported Transfer of Restricted Shares or any economic benefit or interest
therein in violation of this Restricted Share Agreement shall be null and void
ab initio, and shall not create any obligation or liability of the Company, and
any person purportedly acquiring any Restricted Shares or any economic benefit
or interest therein transferred in violation of this Restricted Share Agreement
shall not be entitled to be recognized as a holder of such Shares.


Without prejudice to the foregoing, in the event of a Transfer or an attempted
Transfer in violation of this Restricted Share Agreement, the Company shall have
the right (in its sole discretion) to require a repurchase from the Participant
of such Restricted Shares the subject of the Transfer or attempted Transfer at a
price per Share equal to the par value per Share.


10. Taxes. The Participant understands that he or she (and not the Company)
shall be responsible for any tax liability that may arise as a result of the
transactions contemplated by this Restricted Share Agreement. The Participant
shall pay to the Company promptly upon request, and in any event at the time the
Participant recognizes taxable income in respect to the Restricted Shares (or,
if the Participant makes an election under Section 83(b) of the Code in
connection with such grant), an amount equal to the taxes the Company determines
it is required to withhold at the lowest applicable rate determined by the
Company under applicable tax laws with respect to the Restricted Shares. The
Participant may satisfy the foregoing requirement by making a payment to the
Company in cash or, with the approval of the Administrator, in its sole
discretion, by electing to have the Company repurchase Shares which the
Participant already owns and in such event the Company shall repurchase such
number of Shares having a value equal to the minimum amount of tax required to
be withheld. Such Shares shall be valued at their Fair Market Value on the date
as of which the amount of tax to be withheld is determined. Any fractional
amounts shall be settled in cash. The Participant shall promptly notify the
Company of any election made pursuant to Section 83(b) of the Code. A form of
such election is attached hereto as Exhibit A.


 
 

--------------------------------------------------------------------------------

 
THE PARTICIPANT ACKNOWLEDGES THAT IT IS THE PARTICIPANT'S SOLE RESPONSIBILITY
AND NOT THE COMPANY'S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b) OF THE
CODE, EVEN IF THE PARTICIPANT REQUESTS THE COMPANY OR ITS REPRESENTATIVE TO MAKE
THIS FILING ON THE PARTICIPANT'S BEHALF.


The Participant acknowledges that the tax laws and regulations applicable to the
Restricted Shares and the disposition of the Restricted Shares following vesting
are complex and subject to change, and it is the sole responsibility of the
Participant to obtain his or her own advice as to the tax treatment of the terms
of this Restricted Share Agreement.


BY SIGNING THIS AGREEMENT, THE PARTICIPANT REPRESENTS THAT HE OR SHE HAS
REVIEWED WITH HIS OR HER OWN TAX ADVISORS THE FEDERAL, STATE, LOCAL AND FOREIGN
TAX CONSEQUENCES OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THAT HE
OR SHE IS RELYING SOLELY ON SUCH ADVISORS AND NOT ON ANY STATEMENTS OR
REPRESENTATIONS OF THE COMPANY OR ANY OF ITS AGENTS. THE PARTICIPANT UNDERSTANDS
AND AGREES THAT HE OR SHE (AND NOT THE COMPANY) SHALL BE RESPONSIBLE FOR ANY TAX
LIABILITY THAT MAY ARISE AS A RESULT OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.


11. Failure to Enforce Not a Waiver. The failure of the Company to enforce at
any time any provision of this Restricted Share Agreement shall in no way be
construed to be a waiver of such provision or of any other provision hereof.


12. Confidentiality. The Participant acknowledges that during the period of his
or her employment with the Company or any Subsidiary of Affiliate, he or she
shall have access to the Company's Confidential Information (as defined below).
All books of account, records, systems, correspondence, documents, and any and
all other data, in whatever form, concerning or containing any reference to the
works and business of the Company or its affiliated companies shall belong to
the Company and shall be given up to the Company whenever the Company requires
the Participant to do so. The Participant agrees that the Participant shall not
at any time during the term of the Participant's employment or thereafter,
without the Company's prior written consent, disclose to any person (individual
or entity) any information or any trade secrets, plans or other information or
data, in whatever form, (including, without limitation, (a) any financing
strategies and practices, pricing information and methods, training and
operational procedures, advertising, marketing, and sales information or
methodologies or financial information and (b) any Proprietary Information (as
defined below)), concerning the Company's or any of its affiliated companies' or
customers' practices, businesses, procedures, systems, plans or policies
(collectively, "Confidential Information"), nor shall the Participant utilize
any such Confidential Information in any way or communicate with or contact any
such customer other than in connection with the Participant's employment by the
Company. The Participant hereby confirms that all Confidential Information
constitutes the Company's exclusive property, and that all of the restrictions
on the Participant's activities contained in this Agreement and such other
nondisclosure policies of the Company are required for the Company's reasonable
protection. Confidential Information shall not include any information that has
otherwise been disclosed to the public not in violation of this Agreement. This
confidentiality provision shall survive the termination of this Restricted Share
Agreement and shall not be limited by any other confidentiality agreements
entered into with the Company or any of its affiliates.


 
 

--------------------------------------------------------------------------------

 
With respect to any Confidential Information that constitutes a "trade secret"
pursuant to applicable law, the restrictions described above shall remain in
force for so long as the particular information remains a trade secret or for
the two year period immediately following termination of Participant's
employment for any reason, whichever is longer. With respect to any Confidential
Information that does not constitute a "trade secret" pursuant to applicable
law, the restrictions described above shall remain in force during Participant's
employment and for the two year period immediately following termination of
Participant's employment for any reason. The Participant agrees that the
Participant shall promptly disclose to the Company in writing all information
and inventions generated, conceived or first reduced to practice by him alone or
in conjunction with others, during or after working hours, while in the employ
of the Company (all of which is collectively referred to in this Agreement as
"Proprietary Information"); provided, however, that such Proprietary Information
shall not include (a) any information that has otherwise been disclosed to the
public not in violation of this Agreement and (b) general business knowledge and
work skills of the Participant, even if developed or improved by the Participant
while in the employ of the Company. All such Proprietary Information shall be
the exclusive property of the Company and is hereby assigned by the Participant
to the Company. The Participant's obligation relative to the disclosure to the
Company of such Proprietary Information anticipated in this Section shall
continue beyond the Participant's termination of employment and the Participant
shall, at the Company's expense, give the Company all assistance it reasonably
requires to perfect, protect and use its right to the Proprietary Information.


For purposes of this Section, the "Company" refers to the Company and any
incorporated or unincorporated affiliates of the Company, including any entity
which becomes the Participant's employer as a result of any reorganization or
restructuring of the Company for any reason. The Company shall be entitled, in
connection with its tax planning or other reasons, to terminate the
Participant's employment (which termination shall not be considered a
termination for any purposes of this Restricted Share Agreement, any employment
agreement or otherwise) in connection with an invitation from another affiliate
of the Company to accept employment with such affiliate in which case the terms
and conditions hereof shall apply to the Participant's employment relationship
with such entity mutatis mutandis.


13. Governing Law. This Restricted Share Agreement shall be governed by and
construed according to the laws of Delaware.


14. Incorporation of Plan. The Plan is hereby incorporated by reference and made
a part hereof, and the Restricted Shares and this Restricted Share Agreement
shall be subject to all terms and conditions of the Plan and this Restricted
Share Agreement.


 
 

--------------------------------------------------------------------------------

 
15. Amendments; Construction. The Administrator may amend the terms of this
Restricted Share Agreement prospectively or retroactively at any time, but no
such amendment shall impair the rights of the Participant hereunder without his
or her consent. To the extent the terms of Section 12 above conflict with any
prior agreement between the parties related to such subject matter, the terms of
Section 12 shall supersede such conflicting terms and control. Headings to
Sections of this Restricted Share Agreement are intended for convenience of
reference only, are not part of this Restricted Share Agreement and shall have
no affect on the interpretation hereof.


16. Survival of Terms. This Restricted Share Agreement shall apply to and bind
the Participant and the Company and their respective permitted assignees and
transferees, heirs, legatees, executors, administrators and legal successors.


17. Rights as a Shareholder. During the period until the restrictions on
Transfer of the Restricted Share lapse as provided in Section 2(a) hereof, the
Participant shall have all the rights of a shareholder with respect to the
Restricted Shares save only the right to Transfer the Restricted Shares.
Accordingly, the Participant shall have the right to vote the Restricted Shares
and to receive any ordinary dividends paid to or made with respect to the
Restricted Shares.


18. Agreement Not a Contract for Services. Neither the Plan, the granting of the
Restricted Shares, this Restricted Share Agreement nor any other action taken
pursuant to the Plan shall constitute or be evidence of any agreement or
understanding, express or implied, that the Participant has a right to continue
to provide services as an officer, director, employee, consultant or advisor of
the Company or any Subsidiary or Affiliate for any period of time or at any
specific rate of compensation.


19. Authority of the Administrator; Disputes. The Administrator shall have full
authority to interpret and construe the terms of the Plan and this Restricted
Share Agreement. The determination of the Administrator as to any such matter of
interpretation or construction shall be final, binding and conclusive.


20. Representations. The Participant has reviewed with the Participant's own tax
advisors the Federal, state, local and foreign tax consequences of the
transactions contemplated by this Restricted Share Agreement. The Participant is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents. The Participant understands that he or she
(and not the Company) shall be responsible for any tax liability that may arise
as a result of the transactions contemplated by this Restricted Share Agreement.


21. Severability. Should any provision of this Restricted Share Agreement be
held by a court of competent jurisdiction to be unenforceable, or enforceable
only if modified, such holding shall not affect the validity of the remainder of
this Restricted Share Agreement, the balance of which shall continue to be
binding upon the parties hereto with any such modification (if any) to become a
part hereof and treated as though contained in this original Restricted Share
Agreement.


22. Acceptance. The Participant hereby acknowledges receipt of a copy of the
Plan and this Restricted Share Agreement. The Participant has read and
understands the terms and provisions of the Plan and this Restricted Share
Agreement, and accepts the Restricted Shares subject to all the terms and
conditions of the Plan and this Restricted Share Agreement. The Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under this
Restricted Share Agreement.


 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Restricted Share Agreement on the day and year first above written.


GATEHOUSE MEDIA, INC.


By ______________________________
Name ____________________________
Title _____________________________




xxx




_________________________________
The Participant


 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
ELECTION UNDER SECTION 83(b)


The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in taxpayer's gross income
for the current taxable year the amount of any compensation taxable to taxpayer
in connection with taxpayer's receipt of the property described below:


1. The name address, taxpayer identification number and taxable year of the
undersigned are as follows:


NAME OF TAXPAYER: _________________________________________________


NAME OF SPOUSE: ____________________________________________________


ADDRESS: ____________________________________________________________


IDENTIFICATION NO. OF TAXPAYER: ___________________________________


IDENTIFICATION NUMBER OF SPOUSE: _________________________________


TAXABLE YEAR: ______________________________________________________


2. The property with respect to which the election is made is described as
follows: _______ shares of Common Stock, par value $0.01 per share, of GateHouse
Media, Inc. ("Company").


3. The date on which the property was transferred is: ________________, 20__.


4. The property is subject to the following restrictions:


The property may not be transferred and are subject to forfeiture under the
terms of an agreement between the taxpayer and the Company. These restrictions
lapse upon the satisfaction of certain conditions in such agreement.


5. The fair market value at the time of transfer, determined without regard to
any restriction other than a restriction which by its terms will never lapse, of
such property is: $ ________________.


6. The amount (if any) paid for such property is: $ ______________.


The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned's receipt of the
above-described property. The transferee of such property is the person
performing the services in connection with the transfer of said property.


The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner.


 
 

--------------------------------------------------------------------------------

 
Dated: _______________, 200_  ________________________________________
Taxpayer


The undersigned spouse of taxpayer joins in this election.


Dated: _______________, 200_  ________________________________________
Spouse of Taxpayer

